PER CURIAM.
An appeal has been taken to this Court -to review the decision of the District Court of Appeal of the Third District of March 23, 1960, in the captioned cause. 118 So.2d 838. Prior to the date the notice of appeal was filed in this Court, the District Court filed in the cause its certificate that such “decision * * * ‘passes upon a question * * * of great public interest,’ because the decision involves an important new point of law relating to jurisdiction of the District Courts of Appeal.”1 A certified copy of such certificate has been filed here.
A motion has now been made by appellant that the appeal be regarded as a petition for certiorari and that an appropriate order be entered in accordance with Florida Appellate Rules.2 It is, therefore,
Ordered that, because said cause was certified to this Court in the manner provided by the Constitution, the appeal taken in said cause within sixty days from the rendition of said decision shall be considered as a petition for certiorari.3 It is further
Ordered that the original record in said cause in the District Court of Appeal, Third District, be filed forthwith in this Court by the Clerk of said District Court. It is further
Ordered that the attorneys for the petitioner, Virginia Wartman, shall file in this Court and serve a copy of her brief-on respondent or her attorneys on or before thirty days from the date this order is filed in the Clerk’s office. Respondent’s brief shall be filed and served within thirty days thereafter and petitioner shall have ten days after the service of respondent’s brief to *661reply thereto. When the record and all briefs have been filed, the Clerk of this Court shall note this case for argument on the calendar and advise the respective parties thereof.
THOMAS, C. J., and HOBSON, DREW, THORNAL and O’CONNELL, JJ., concur.

. Article V, Section 4(2), Florida Constitution, F.S.A.


. F.A.R. 7.2 subd. i, par. 3, which became effective September 1, 1959 (Cumulative Annual Pocket Part, Vol. 31 F.S.A.), reads as follows:
“3. When the provision of the Constitution authorizing review upon questions of great public interest is invoked, the original record in the district court shall be filed with the petition. If the writ •,Ie granted by the Supreme Court and an opinion is filed, the Court shall order a certified copy of such record filed in the Supreme Court before the original record is returned to the district court of appeal and shall assess the costs thereof in such order. Introductory paragraphs added June 8, 1959, effective Sept. 1, 1959.”


. See Susco Car Rental System of Florida v. Leonard, Fla.1959, 112 So.2d 832, for scope of review of certified questions and discussion of our jurisdiction thereof.